DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shimizu (US Pub. No. 2020/0047811).
	Regarding claim 1, Shimizu discloses A subframe structure for a front suspension, the subframe structure comprising: a pair of left and right front-rear frames each mounted with a suspension arm; and a transverse member connecting front portions of the front-rear frames, wherein the front-rear frames each includes a rear horizontal portion formed substantially horizontally, an inclined portion extending frontward and upward from a front end of the rear horizontal portion, and a front horizontal portion extending horizontally frontward from a front end of the inclined portion, the transverse member is jointed at left and right ends thereof to the front horizontal portions respectively corresponding to the left and right ends, a rear end of the front horizontal portion is disposed frontward of a front end of a vehicle driving apparatus, and the front-rear frames are deformed into a Z shape in vehicle side view in an event of a front-end collision and thereby energy of the front-end collision is absorbed (see annotated figs below; figs 5-8 and associated description for z-shape deformation).

    PNG
    media_image1.png
    718
    699
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    712
    707
    media_image2.png
    Greyscale

	Regarding claim 10, Shimizu discloses The subframe structure according to claim 1, wherein the front-rear frame is structured such that the rear horizontal portion is positioned on a vehicle-width- direction inner side relative to a front end of the front horizontal portion, and the front-rear frame is gradually positioned toward a vehicle-width-direction outer side from the front end of the rear horizontal portion to the front end of the front horizontal portion (see fig 2 above).
Allowable Subject Matter
Claims 2-9 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art when taken alone or in combination does not appear to teach or fairly suggest at this time the combination of limitations of claims 2-9 or 11-12.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited disclose vehicle subframe arrangements that are relevant to the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MEYER whose telephone number is (571)270-3535. The examiner can normally be reached Monday - Friday 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACOB B. MEYER
Primary Examiner
Art Unit 3618



/JACOB B MEYER/Primary Examiner, Art Unit 3618